Election/Restrictions
Claims 39-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 02/11/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-31, 33-38, 47-49 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russo US2013/0272586
As for claim 30, Russo teaches
A portable communication device ([0021] mobile phone etc) comprising:
a fingerprint sensor (Fig 2, el 202, 207, 212);
a memory configured to store one or more fingerprint image as associated with a specified fingerprint of a user (Fig 5 [0053] storing initially captured fingerprint data in memory) ; and
a processor configured to:
receive a request related to a fingerprint authentication; (Fig 5 step 520 determining if additional fingerprint data is to be captured)
obtain a fingerprint image using the fingerprint sensor based at least in part on the request; (Fig 5 [0054], capture additional fingerprint data)
perform the fingerprint authentication, the performing comprising comparing at least one portion of the fingerprint image with the one or more stored fingerprint image in the memory; (Fig 5 step 516 [0054] “comparing to identify overlap”; comparing fingerprints for any purpose can be understood as “authentication”)
identify a variation between the at least one portion of the fingerprint image and at least one of the one or more stored fingerprint image, based at least in part on a determination that the at least one portion of the fingerprint image corresponds to the one or more stored fingerprint image in the memory (Fig 5 step 516 [0054] identifies amount of overlap, i.e. “variation .. based on image portion correspondence”, between new data and previously stored data); and
store the fingerprint image as associated with the specified fingerprint of the user, based at least in part on a determination that the variation satisfies a specified condition ([0054] stores new fingerprint data when partial overlap is determined, and is deleted when full overlap is determined)

As for claim 47, please see discussion of analogous claim 30 above.

As for claim 31, Russo teaches
perform the identifying further using another portion of the fingerprint image which is determined not to correspond to the one or more stored fingerprint image in the memory ([0054] determines partial overlap, which includes determining image segments that do not overlap)

As for claim 33, Russo teaches
determine that the variation satisfies the specified condition, the determining including:
determining that a scale of a shared region between the fingerprint image and at least one of the one or more stored fingerprint image in the memory falls into a first specified range of value ([0054] determines full, partial, or no overlap); or
determining that a degree of diversity of the shared region falls into a second specified range of value.

As for claim 34, Russo teaches
extract, for at least part of the identifying of the variation, a first shared region of the at least one portion of the fingerprint image and a second shared region of the one or more stored fingerprint image in the memory, the second shared region overlapping the first shared region ([0054] determines full or partial overlap)

As for claim 35, Russo teaches 
the variation is determined based on the first shared region and the second shared region ([0054] determines full or partial overlap)

As for claim 36, Russo teaches 
the variation is determined based on a similarity between the first shared region and the second shared region ([0054] comparison is performed to determine overlap)

As for claim 37, Russo teaches 
a relationship between the variation and the similarity exists such that, in response to an increase in the similarity, the variation decreases, and in response to a decrease in the similarity, the variation increases ([0054] “full overlap” can be called  “no variation” as the compared regions are the same, “no overlap” is “full variation” as the regions are entirely different, etc.)

As for claims 38, 48, Russo teaches 
the variation is dependent on at least one of 
a direction corresponding to the fingerprint image, 
a pressure corresponding to the fingerprint image (Examiner takes Official Notice that a greater pressure of the fingerprint typically results in a larger region of the fingerprint being captured; furthermore, larger captured regions of the same fingerprint are more likely to overlap, thus “variation is dependent on pressure” ), and 
a condition of skin corresponding to the fingerprint image 

As for claim 49, Russo teaches
A non-transitory computer-readable storage medium storing instructions, that when executed by a processor, cause the processor to perform the method of claim 47 ([0061])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Russo in view of Lo (US2009/0169072)
As for claim 32, Russo does not specifically teach, Lo however teaches
align, for at least part of the performing of the fingerprint authentication, the fingerprint image in accordance with the one or more stored fingerprint image in the memory ([0046] aligning fingerprint images to determine overlapping areas)
It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the invention, to modify the fingerprint overlap determination method of Russo, by including a step of aligning fingerprint images as taught by Lo, as both pertain to the art of determining overlap between fingerprint images.  The motivation to do so would have been, to facilitate the comparison of the fingerprint images.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669